Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
                                                             Introduction
2.        This action responds to the application 16/841,953 filed on 04-07-2020.  
Claims 1-14 are pending.  

Claim Rejections - 35 USC § 102
3.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.  The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5. Claims 1-4, 10, 13 and 14 are rejected under 35 U.S.C. 102a(1) as being anticipated by Sun et al. (US 20100246807). 
Consider Claim 1, Sun teaches a system for generating audio content in dependence upon an input audio track comprising audio corresponding to one or more sound sources(see fig. 2), the system comprising: an audio input unit operable to input the input audio track to one or more models, each representing one or more of the sound sources(see figs. 1-2 and paragraphs[0028]-[0043]); and an audio generation unit operable to generate, using the one or more models(see fig. 2), one or more audio tracks each comprising a representation of the audio contribution of the corresponding sound sources of the input audio track, wherein the generated audio tracks comprise one or more variations relative to the corresponding portion of the input audio track(see figs.1-6 and paragraphs[0045]-[0055]).
   Consider Claims 2-3, Sun teaches the system wherein the input audio track is a song(see figs.1-6 and paragraphs[0017]-[0023]); and the system wherein the generated audio tracks simulate a live recording of the song(see figs.1-6 and paragraphs[0017]-[0023]).
     Consider Claim  4, Sun teaches the system wherein an additional audio track is generated that is operable to simulate reactions of a live audience to the generated audio tracks representing the live recording of the song (see figs.1-6 and paragraphs[0017]-[0023]).
   Consider Claim 10, Sun teaches the system wherein the one or more variations comprise one or more of: a modification to acoustic properties; a substitution of audio content; a addition/removal of audio content; and/or a personalisation of the audio content (see figs.1-6 and paragraphs[0055]-[0065]).

  a method for generating audio content in dependence upon an input audio track comprising audio corresponding to one or more sound sources(se fig. 2), the method comprising:
    receiving(see fig. 2(202(1)-202(N)) an input audio track comprising audio corresponding to one or more sound sources; inputting the input audio track to one or more models(see fig. 2(204(1)-204(N)), each representing one or more of the sound sources(see figs. 1-2 and paragraphs[0028]-[0043]); and generating(see fig. 2(206(1)-206(N)), using the one or more models(see fig. 2(208(1)-208(N)), one or more audio tracks each comprising a representation of the audio contribution of one or more of the sound sources of the input audio track, wherein the generated audio tracks comprise one or more variations relative to the corresponding portion of the input audio track(see figs.1-6 and paragraphs[0045]-[0055]).
     Consider Claim 14, Sun teaches a non-transitory machine-readable storage medium which stores computer software which, when executed by a computer, causes the computer to perform(see fig. 7 and paragraphs[0060]-[0065]) a method for:
    receiving(see fig. 2(202(1)-202(N)) an input audio track comprising audio corresponding to one or more sound sources; inputting the input audio track to one or more models(see fig. 2(204(1)-204(N)), each representing one or more of the sound sources(see figs. 1-2 and paragraphs[0028]-[0043]); and generating(see fig. 2(206(1)-206(N)), using the one or more models(see fig. 2(208(1)-208(N)), one or more audio tracks each comprising a representation of the audio contribution of one or more of the sound sources of the input audio track, wherein the generated audio tracks comprise . 

Claim Rejections - 35 USC § 103
6.   In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.   The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
9.          Claims 5-9 and 11-12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Sun et al. (US 20100246807) in view of in view of Suryanaryanan et al. (US 2014/0245463). 
       Claim 5, Sun does not explicitly teach the system wherein one or more of the models are machine learning models.
    However, Suryanaryanan teaches the system wherein one or more of the models are machine learning models(see figs. 1-5 and paragraphs[0048]-[0045]).     

    Consider Claims 6-7, Sun as modified by Suryanaryanan teaches the system wherein the models are trained so as to increase the difference between the input audio track and the generated audio tracks in a first set of characteristics, whilst not exceeding a threshold variation in a second set of characteristics (In Suryanaryanan, see figs. 1-5 and paragraphs[0114]-[0136]); and the system wherein the first set of characteristics are those that distinguish between a pre-recorded and a live version of an audio track, and the second set of characteristics are those that identify two audio tracks as being different versions of the same audio content (In Suryanaryanan, see figs. 1-5 and paragraphs[0114]-[0136])
     Consider Claims 8-9, Sun as modified by Suryanaryanan teaches the system wherein the outputs of one or more models are provided as inputs to one or more other 
    Claims 11-12, Sun does not explicitly teach the system wherein each of the generated audio tracks is associated with a position in a corresponding real and/or virtual environment; and the system wherein each of the generated audio tracks is associated with a visual representation of a sound source within a virtual environment.
    However, Suryanaryanan teaches the system wherein each of the generated audio tracks is associated with a position in a corresponding real and/or virtual environment ( see figs. 1-7 and paragraphs[0076]-[0105]) ; and the system wherein each of the generated audio tracks is associated with a visual representation of a sound source within a virtual environment ( see figs. 1-7 and paragraphs[0076]-[0105]).
   Therefore, it would have obvious to one of ordinary skill in the art before the effective filling date the invention was made to combine the teaching of Suryanaryanan in to the teaching of Sun to provide the method for accessing multimedia content includes receiving a user query for accessing multimedia content of a multimedia class, the multimedia content being associated with a plurality of multimedia classes and each of the plurality of multimedia classes being linked with one or more portions of the multimedia content, executing the user query on a media index of the multimedia content, identifying portions of the multimedia content tagged with the multimedia class based on the execution of the user query, retrieving a tagged portion of the multimedia .

                                                                 Conclusion
10.  The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Smaragdis et al. (US 2013/0121511) and Wingate et al.(2016/0071526) are cited to show other related the AUDIO GENERATION SYSTEM AND METHOD.

11.             Any response to this action should be mailed to:

Mail Stop ____(explanation, e.g., Amendment or After-final, etc.)        		
Commissioner for Patents
        			P.O. Box 1450
        			Alexandria, VA 22313-1450
		Facsimile responses should be faxed to:
			(571) 273-8300
Hand-delivered responses should be brought to: 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314
			
	Any inquiry concerning this communication or earlier communications from the examiner 

should be directed to Lao,Lun-See whose telephone number is (571) 272-7501  The examiner 

can normally be reached on Monday-Friday from 8:00 to 5:30.

	If attempts to reach the examiner by telephone are unsuccessful, the examiner's 

supervisor,  Nguyen Duc M(SPE), can be reached on (571) 272-7503. 

	Any inquiry of a general nature or relating to the status of this application or proceeding



/LUN-SEE LAO/Primary Examiner, Art Unit 2651                                                                                                                                                                                                        US Patent and Trademark Office
Knox
571-272-7501
Date 05-20-2021